Title: To Thomas Jefferson from David Gelston, 20 September 1804
From: Gelston, David
To: Jefferson, Thomas


               
                  Sir,
                  New York Septr. 20th. 1804—
               
               I have sent to the care of the Collector at Alexandria, by Capt. Wm. Sutherland in the Scho. two friends, two books, addressed to you, which I received from Lieut Leonard on his return from France—
               This is the first opportunity I have had to send them by water—I was apprehensive they would be injured, if sent by land—
               I have the honor to be, very respectfully—Sir, your obedient servant
               
                  
                     David Gelston
                  
               
            